Citation Nr: 1800359	
Decision Date: 01/04/18    Archive Date: 01/19/18

DOCKET NO.  17-51 494	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an initial compensable rating for bilateral pes planus with plantar fasciitis, degenerative arthritis, and right foot hallux valgus prior to August 31, 2017, and in excess of 50 percent thereafter.  

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to a service connected disability. 


ATTORNEY FOR THE BOARD

P. Mays, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1973 to April 1975 and from April 1978 to April 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2015 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In November 2017, prior to when the Veteran was notified that his case had been transferred to the Board, the Veteran's attorney withdrew her representation.  Therefore the Veteran is considered unrepresented.  The Veteran's request for a hearing on November 15, 2017 has also been withdrawn.

The issue of TDIU was raised by the Veteran through his former counsel in the formal appeal filed in September 2017.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  


FINDING OF FACT

On November 14, 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant, through his attorney, that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant (or his or her authorized representative) have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (West 2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran, through his authorized attorney at the time, has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.





		
D. Martz Ames
	Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


